Citation Nr: 1454727	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO.  09-16 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a left shoulder disorder.

2.  Entitlement to service connection for a lumbosacral spine disorder.

3.  Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant is represented by: Veterans of Foreign Wars of the United States 


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

Appellant (the Veteran) had active duty service from June 2000 to June 2004.  

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the RO in Roanoke, Virginia.

In November 2012, the Board denied service connection for a left shoulder disorder and a lumbosacral spine disorder, and remanded the issue of entitlement to service connection for right ear hearing loss.  The Veteran moved the Board to vacate its decision in January 2014 to honor his request for a Board hearing.  In March 2014, the Board ruled favorably on the motion and vacated its November 2012 decision. 

In December 2013, the Veteran presented testimony regarding right ear hearing loss at a Board hearing chaired by the undersigned Veterans Law Judge in Washington, D.C.  In August 2014, the Veteran presented testimony regarding the lumbosacral spine and left shoulder issues at a Board hearing chaired by the undersigned Veterans Law Judge in Washington, D.C.  A transcript of each hearing is associated with the claims file.

In adjudicating this appeal, the Board has not only reviewed the physical claims file, but has also reviewed the electronic file on the Virtual VA and VBMS systems to ensure a total review of the evidence.  


FINDINGS OF FACT

1.  The Veteran did not have an in-service left shoulder injury, and his current left shoulder strain is not related to service.

2.  The Veteran does not have a current lumbosacral spine disorder or current right ear hearing loss for VA purposes.


CONCLUSIONS OF LAW

1.  A current left shoulder disorder was not incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

2.  The criteria for service connection for a lumbosacral spine disorder are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

3.  The criteria for service connection for a right ear hearing loss disability are not met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Regarding the claimed left shoulder disorder, the Veteran informed a July 2008 VA examiner that he fell off of a ladder in 2002, while onboard a ship, and landed on his left shoulder.  According to this account, he experienced severe pain and swelling of the left shoulder, and was treated by a physician.  The swelling and pain continued, and at the time of the July 2008 examination, the pain in his shoulder was constant and relieved only by pain medication.  

The apparently complete service treatment records reveal no complaint of or treatment for a left shoulder injury or disease.  Notably, the service treatment records do reveal treatment for a right shoulder injury in December 2003, related to an injury suffered while carrying a heavy bag.  

After service, there is no reference to a left shoulder injury or disability until the July 2008 VA examination, at which time the Veteran was diagnosed with a chronic left shoulder strain.  An August 2008 x-ray of the left shoulder revealed "[n]o appreciable abnormality."

There are no other diagnoses regarding the left shoulder.  As a strain is not listed among the chronic diseases entitled to a presumption of service connection under 38 C.F.R. § 3.309(a), those provisions are not for application.  

In evaluating the credibility of the Veteran's assertions regarding having incurred a left shoulder injury in service, the Board finds it significant that, for the first six months that this claim was pending, the Veteran made no assertion as to his left shoulder, but asserted that he had injured his right shoulder.  He indicated as much in his January 2008 informal claim ("chronic right shoulder pain"), his February 2008 claim for benefits ("chronic right shoulder pain" onset April 2001), twice during VA treatment in February 2008 ("still having pain in my right shoulder," "[the Veteran] also has right shoulder pain x 4 [years] with limited motion of the right arm"), and again in a June 2008 letter (indicating that he was seeking service connection for "right shoulder pain").  In July 2008 at his VA examination, the Veteran first asserted that his claim was not actually for his right shoulder, but was for his left shoulder.  

The Veteran's apparent uncertainty as to which shoulder was injured in service undermines the credibility and thus the probative weight that can be placed on his recent assertions.  See Seng v. Holder, 584 F.3d 13, 19 (1st Cir. 2009) (noting that, notwithstanding the declarant's intent to speak the truth, statement may lack credibility because of faulty memory). 

There is no question that the Veteran is competent to relate events as he remembers them.  Thus, his competency is not at issue with regard to recounting the events of service.  Rather, it is the accuracy of the Veteran's recent account of a left shoulder injury in service which the Board finds is lacking.  The Board finds it significant that, although the service treatment records reflect complaints and treatment for the right shoulder, they do not reflect such treatment for the left shoulder.  It is reasonable to expect that if the Veteran sought treatment for a right shoulder injury, he would also have sought treatment for a left shoulder injury, and that the otherwise complete service treatment records would reflect such treatment.  

There is no medical opinion that purports to relate a current left shoulder disorder to service.  The July 2008 examiner did not provide such an opinion.  Moreover the examiner had before him a history of an in-service left shoulder injury which the Board has found to be factually inaccurate.  The Veteran now asserts that his left shoulder strain is related to service; however, this assertion is inherently based on the inaccurate account of an in-service left shoulder injury.  It is therefore not accorded significant probative weight.  Most persuasive in this case is the fact that the first assertion of injury came more than four years after service separation, and was then asserted to involve only the right shoulder.  

For the reasons stated, the Board finds that a preponderance of the evidence is against in-service incurrence of a left shoulder disorder, and service connection for a left shoulder disorder is therefore not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Regarding the claimed lumbosacral spine disorder, the Board acknowledges that at multiple occasions during service, there are notations of "LBP", i.e., low back pain, in the Veteran's service treatment records (July 2000, August 2001).  Subsequent to those treatments, however, the Veteran's spine was documented as being clinically normal.  At an April 2003 examination, his spine was found to be normal, and in a medical history report completed at that time, he denied recurrent back pain or any back problem, either at that time or ever.  Similarly, in a December 2003 post-deployment medical history, the Veteran denied back pain.  

After service, the Veteran informed a VA treatment provider in February 2008 that he had experienced low back pain for four years.  Treatment notes also indicate reports of back pain in May 2008, and in July 2008 with no corresponding diagnoses.  

A June 2008 x-ray of the lumbosacral spine revealed satisfactory height and alignment of vertebral bodies.  Disc spaces were normal in height, and the sacroiliac joints were within normal limits.  There were "probably a few minor osteophytes present."  However, the radiologist interpreted the x-ray as indicating that there was "no significant abnormality," and that there were no acute findings to support a diagnosis. 

The Veteran maintains that he has a current back disability.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), providing a diagnosis of a current lumbosacral spine disorder such as arthritis falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

The Veteran is competent to describe symptoms such as back pain.  However, VA does not grant service connection for symptoms alone without an identified basis for those symptoms.  There must be a current disability, not just symptoms.  Accordingly, service connection cannot be granted for pain.

The presence of a disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, Congress has specifically limited entitlement to service-connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  Hence, where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Regarding right ear hearing loss, the Board acknowledges the Veteran's testimony and written assertions that he was exposed to loud sounds during service.  Moreover, the service treatment records reveal bilateral ruptured tympanic membranes in July 2001.  However, despite his acknowledged exposure to loud sounds and ruptured eardrums, the clinical evidence has consistently shown that his hearing acuity in the right ear does not satisfy the criteria for a hearing loss disability under 38 C.F.R. § 3.385.  

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

On audiological evaluation at service entrance in May, 2000, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
10
25

In June 2000, pure tone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
15
10
15

In October 2001, pure tone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
10
25

In October 2002, pure tone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
0
10

On April 3, 2003, pure tone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
5
15

On April 28, 2003, pure tone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
0
15

The Veteran underwent a comprehensive examination and his ears and hearing were clinically normal.  The Veteran reported no history of and no current ear trouble.

After service, on audiological evaluation in December 2012, pure tone thresholds in the right ear could not be reported due to inconsistent results.  Speech audiometry revealed speech recognition ability of 94 percent in the right ear.

On audiological evaluation in April 2013, pure tone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
15
25
35

Speech recognition ability was 94 percent in the right ear.

On audiological evaluation in May 2014, pure tone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
5
15
20

Speech recognition ability was 96 percent in the right ear.

The Board notes that, while there are several evaluations of 94 percent for speech recognition ability, the regulations stipulate that speech recognition must be below 94 percent to qualify as a hearing loss disability.  See 38 C.F.R. § 3.385.

The Veteran asserts that he has a current right ear hearing loss disability, and the Board acknowledges that he is competent to describe his general perception of hearing.  However he is not competent to opine as to the specific audiometric values for his hearing or the speech recognition scores.  Accordingly, his assertion as to a current hearing loss disability for VA purposes is not competent evidence.  

As a preponderance of the evidence is against a current right ear hearing loss disability, the Board finds that the basic service connection criteria are not met, and service connection for right ear hearing loss is not warranted.  

Duties to Notify and Assist

The Veteran does not assert that there has been any deficiency in the notice provided to him in March 2008 under the Veterans Claims Assistance Act of 2000 (VCAA) and has not identified any prejudice resulting any deficiency.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (no presumption of prejudice on a notice deficiency; the burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency's determination). 

The Board acknowledges that the March 2008 letter listed a "right" shoulder instead of a "left" shoulder.  This is consistent with the Veteran's original claim, which specified the right shoulder.  In the notice of disagreement, he offered that it was his left shoulder and not his right shoulder, and the appeal has been perfected in accordance with his corrected information.  The notice provided with respect to the right shoulder is substantially similar, if not identical, to notice that would have been provided for the left shoulder.  Moreover, as will be discussed further below, the Veteran was provided specific notice at the Board hearing of the evidence necessary to substantiate service connection for a left shoulder disorder.  

The RO has obtained pertinent medical records including the service treatment records, VA outpatient treatment reports, and private treatment reports identified by the Veteran.  The RO has also obtained thorough medical examinations regarding the left shoulder claim and hearing loss claim.  The Veteran has made no specific allegations as to the inadequacy of any examination.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  

The Board acknowledges that a medical opinion has not been obtained regarding the left shoulder claim, and a VA examination has not been obtained regarding the lumbosacral spine claim.  However, the Board finds that a VA examination is not necessary in order to decide that claim, and a medical opinion is not necessary to decide the left shoulder claim.  

The VA Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McClendon v. Nicholson, 20 Vet App. 79, 81 (2006).

Here, the Board has found that the Veteran's account of a left shoulder injury in service is not accurate.  As there was no injury or disease in service, the Board finds that referral for a VA medical opinion is not warranted.  Moreover, the Veteran's back has been evaluated by VA after service.  The finding in June 2008 that there were no finding to support a diagnosis, and the lack of diagnosis at any other time provides sufficient evidence for the Board to conclude that there is no current disability of the lumbosacral spine.  A preponderance of the evidence is against that element of service connection.  Accordingly, a VA examination is not necessary, as there is sufficient evidence to resolve the question of a current disability.  Moreover, a VA opinion is not necessary as the finding that there is no current disability means that any symptoms experienced by the Veteran are, by definition, not "symptoms of a disability."  

As noted above, this appeal involves a remand by the Board for additional evidentiary development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

In this case, the RO substantially complied with the Board's November 2012 remand instructions by scheduling audiology examinations (December 2012 and April 2013) with a state-licensed audiologist to determine whether the Veteran has a right ear hearing loss disability, and if so, whether that disability began during, or is otherwise related to, his military service.  The results of those evaluations are reported above.

The Board acknowledges that the RO obtained another VA audiology examination in May 2014 and has apparently not issued a supplemental statement of the case subsequent to that examination.  However, the results of this examination do not substantiate a current right ear hearing loss disability.  Accordingly, to the extent of any error on the part of the RO in not considering this evidence, there is no prejudice to the Veteran.  

When conducting a hearing, a VA hearing officer, to include a Veterans Law Judge, must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2014).  The hearing officer also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  

Here, during the Board hearings, the Veteran was informed of the reasons for the denials of his claims at the RO level, and was informed of the specific information necessary to substantiate each claim.  Moreover, the file was left open for 60 days following each hearing in order to supplement the record.  Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.







CONTINUED ON NEXT PAGE - ORDER


ORDER

Service connection for a left shoulder disorder is denied.

Service connection for a lumbosacral spine disorder is denied.

Service connection for right ear hearing loss is denied.



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


